DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed April 11, 2022 (hereinafter “Reply”) and the accompanying terminal disclaimer.
Claims 1, 9, and 15 are amended.
Claims 4-6, 12-14, and 17-20 are canceled.
Claims 1-3, 7-11, 15, and 16 are pending.

Allowable Subject Matter
Claims 1-3, 7-11, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 recites features for, inter alia, maintaining, in an online game, user accounts, the user accounts including user inventories, wherein the user accounts are associated with the users, wherein the user accounts include a first user account for the first user, and a second user account for the second user, wherein the first user account includes a first user inventory, wherein the second user account includes a second user inventory; cause presentation on the user interfaces of the client computing platforms of offers to sell virtual items to the users such that a first offer to sell virtual items is presented to at least the first user and the second user, wherein the first offer is associated with parameters that are included in the presentation, wherein the parameters include: (i) a first set of virtual items that are offered for sale, and (ii) a first associated user cost to be exchanged by individual ones of the users that accept the first offer; receive, through the user interfaces included in the client computing platforms, one or more user inputs indicating one or more acceptances of the offers by one or more of the users, including receiving a first user input indicating acceptance of the first offer by the first user and a second user input indicating acceptance of the first offer by the second user; determine, by a distribution component, whether the number of the users, associated with the first affiliation, that have accepted the first offer meets a threshold number of acceptances; responsive to receiving at least the threshold number of acceptances, cause a second presentation on the user interfaces of the client computing platforms of adjusted offers to sell the virtual items to the users such that an adjusted first offer to sell the virtual items is presented to at least the first user and the second user, wherein the adjusted first offer is associated with adjusted parameters that are included in the second presentation, wherein the adjusted parameters include: (i) an adjusted first set of virtual items that are offered for sale, wherein the adjusted first set of virtual items includes the first set of virtual items increased by one or more additional virtual items that were formerly not included in the first set of virtual items, and (ii) the first associated user cost to be exchanged by the individual ones of the users that accept the adjusted first offer. Claim 9 recites similar features.
Santini et al. (U.S. Pat. No. 8,777,754 B1) discloses techniques for providing offers for sales of combinations of virtual items at discounted prices. An offer is generated for a sale of a combination of virtual items at a discounted price. The offer for the sale of the combination of virtual items at the discounted price is presented to a user. The presenting suggests to the user that the combination of virtual items is randomly selected from a set of virtual items and the discounted price is randomly selected from a set of discounted prices, the presenting of the offer being performed by a processor. However, Santini does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Mason et al. (U.S. Pub. No. 2011/0313840 A1) discloses techniques for providing offers for goods or services based on the locations of potential customers and the geographic locations of the merchant. The offers may be limited in quantity and acceptance and redemption of the offers may be limited in time. A unique identifier may be associated with each accepted offer. A merchant may have at least some control over the creation and rendering of one or more offers for the merchant’s goods and services. However, Mason does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Keam et al. (U.S. Pub. No. 2004/0266505 A1) discloses techniques for providing inventory management of virtual items in computer games. Within a game, a filter is applied to a game inventory based on an attribute of each one of a plurality of virtual items. The filter can be player defined, game developer defined, system programmer defined, or a combination thereof. In certain versions, the virtual items that satisfy the query provided by the filter are displayed to the player. The player can there upon access any one of the virtual items that are represented by the icons that satisfy the filtering query. In one version, the attributes of the virtual items can be changed using the filtering game inventory system. However, Keam does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
Mahajan et al. (U.S. Pub. No. 2013/0005475 A1) discloses techniques for enabling users to transfer virtual items based on their locations. A presence of a player of a computer-implemented game at a location is detected. A presence of an additional player of the computer-implemented game at the location is detected. The player is enabled to transfer a virtual item to the additional player based on the detection of the presence of the player at the location and the detection of the presence of the additional player at the location. However, Mahajan does not explicitly disclose all of the features of the independent claims 1 and 9, including the features from these claims identified above.
King et al. (“Video Game Structural Characteristics: A New Psychological Taxonomy,” Int J
Ment Health Addiction (2010) 8:90–106) has been cited to show the state of the art with respect to
maintaining virtual item inventories.
The closest art of record, including Santini, Mason, Keam, Mahajan, and King, each fail to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, based on evidence of record, it appears as though one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622